Citation Nr: 0715139	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  03-26 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for bilateral arthritis 
of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel





INTRODUCTION

The veteran had active military service from July 1943 to 
July 1945 and from April 1948 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO), which denied entitlement to service connection 
for residuals of a left knee injury and bilateral arthritis 
of the knees. 

 This case was previously before the Board and, in April 
2006, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.  


FINDINGS OF FACT

1.  Residuals of a left knee injury are not demonstrated nor 
shown to be the result of events in service.

2.  Bilateral knee arthritis is not demonstrated nor shown to 
be the result of events in service.


CONCLUSIONS OF LAW

1. Residuals of a left knee injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

2. Bilateral knee arthritis was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2002, April 
2002, and April 2006; a rating decision in October 2000; and 
a statement of the case in July 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2007 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to these claims as the information and evidence of 
record contains sufficient competent medical evidence to 
decide the claim and the evidence does not show any relevant 
event or injury in service.  See 38 C.F.R. § 3.159(c)(4) 
(2006).  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

In statements on file, the veteran argues that he injured his 
left knee in service as a result of an aircraft crash during 
his wartime service.  He further maintains that he has had 
problems with arthritis for years.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Here the contemporaneous service medical records for both 
periods of service are negative for any evaluation or 
treatment referable to the veteran's knees.  While the 
veteran argues that he injured his left knee in August or 
September 1944 in an airplane crash, when examined in October 
1945 for service separation, a statement of medical history 
made in connection with the examination recorded no such 
event or injury.  Physical examination of his musculoskeletal 
system on that examination found no pertinent defects.  While 
the veteran's medical examination for service separation from 
his subsequent more lengthy period of active duty is not of 
file, a report of an examination conducted in July 1965, 
approximately one year prior to the veteran's service 
retirement in June 1966, found no abnormalities on clinical 
evaluation of the veteran's lower extremities. 

Post service there is no objective (medical) evidence of any 
residuals of a left knee injury or arthritis of the knees, 
nor is any knee disorder linked to service to include events 
therein.  The clinical record is devoid of a finding of 
residuals of a left knee injury or arthritis of the knees.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Appeals for Veterans Claims noted that 
Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim. 

Here, there is no medical evidence of a diagnosed disability 
with respect to the veteran's knees to include injury 
residuals of the left knee or purporting to relate a current 
disability to an injury or disease in service.  In essence 
the evidence of a current disability of the knees, as well as 
the evidence of a nexus between the veteran's claimed 
disabilities and his military service, is limited to the 
veteran's own statements.  This is not competent evidence of 
the claimed disabilities or of a nexus between the claimed 
disabilities and the veteran's active service since 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In the absence of any identified disabilities of the knees, 
service connection may not be granted.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  Accordingly, the Board concludes 
that a preponderance of the evidence is against the claims, 
and service connection for disabilities of the knees, to 
include claimed residuals of a left knee injury, is not 
warranted.  In reaching this decision the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b); however, 
as the preponderance of the evidence is against the veteran's 
claims for service connection, such statue is not for 
application in this instance. 


ORDER

Service connection for residuals of a left knee injury is 
denied.

Service connection for bilateral arthritis of the knees is 
denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


